Case 1:19-cr-00561-LAP Document 281 Filed 05/04/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
No. 19=CR-561 (LAP)
-against-
No. 11-CV-691 (LAK)
STEVEN DONZIGER,
ORDER
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Clerk of the Court shali add Reed Brodsky

(RBrodsky@gibsondunn.com}) to the docket sheet in 19-CR-561 as

representing non-parties Gibson, Dunn & Crutcher LLP, Anne M.

Champion, Randy M. Mastro, Andrea E. Neuman, and William E.

Thomson.
SO ORDERED.

Dated: May 4, 2021
New York, New York

Youths) bobs

LORETTA A, PRESKA
Senior United States District Judge

 
